Exhibit 10.3

Matter Number: AGR-001051-2010

AMENDMENT NUMBER 8

TO

AGREEMENT NUMBER 750-67761-2004

BETWEEN CELLCO PARTNERSHIP D/B/A VERIZON WIRELESS

AND

MOTRICITY, INC

This Amendment Number 8 (“Eighth Amendment”) to the WAP 2.0 Hosting Agreement
dated June 24, 2004, as amended by the First Amendment, dated August 31, 2004
and the Second Amendment, dated May 14, 2007, and the Third Amendment, dated
November 20, 2007 and the Fourth Amendment, dated November 20, 2007 and the
Fifth Amendment, dated June 13, 2009, and the Sixth Amendment dated October 9,
2009, and the Seventh Amendment dated March 29, 2010 (as amended, the
“Agreement”), by and between Motricity, Inc. a Delaware corporation, with
offices at 601 108th Avenue NE, Suite 900, Bellevue, WA (“Motricity”) and Cellco
Partnership d/b/a Verizon Wireless, a Delaware general partnership, having an
office and principal place of business at One Verizon Way, Basking Ridge, NJ
07920 (“Verizon Wireless “), is made and entered into on and as of the date
executed by the last signing Party (“Eighth Amendment Effective Date”).

 

1. SCOPE OF THE AMENDMENT

The purpose of this Eighth Amendment is to modify the Terms of the Agreement.

 

2. AMENDMENT OF AGREEMENT.

 

  2.1 Section 6 of the Agreement, Foreign Based Services, shall be deleted in
its entirety and replace with the following:

“6 Offshore Restrictions.

 

  6.1 Except with Verizon Wireless advance written consent, in no event shall
Confidential Information regarding or pertaining to Verizon Wireless systems,
infrastructure, employees, or customers be stored, transmitted, or accessed at,
in, through, or from a site located outside the United States nor made available
to any person who is located outside the United States unless such Confidential
Information relates solely, directly and independently (i) to Verizon Wireless
employees or customers located outside of the United States, or (ii) to voice or
data communications of Verizon Wireless or its customers that originate and
terminate outside the United States, or (iii) to Verizon Wireless systems and/or
infrastructure dedicated to the provision of Verizon Wireless’s voice or data
services outside the United States or, (iv) be otherwise necessary for storage
or access outside the United States in connection with security, back-up,
disaster recovery, or related purposes as required by Verizon services
specifications, security and/or technical requirements. This subsection shall
not apply to Verizon Wireless Customer Data which shall be solely governed by
the provisions of Subsection 6.3.

 

  6.2 Exceptions to 6.1 above will be granted, in Verizon Wireless sole
discretion, (i) in writing; (ii) on a project-specific or
statement-of-work-specific basis; (iii) following a review of the particular
project or statement of work in accordance with the policies of the relevant
Verizon Wireless business unit governing the placement of work with resources
located outside the United States; (iv) subject to any conditions imposed by
Verizon Wireless on the access to systems or data by such resources as a result
of such review; and (v) in advance of the commencement of any work by such
resources on the relevant project or statement of work.

 

  6.3 Notwithstanding subsection 6.1 and 6.2 above, unless Motricity secures
Verizon Wireless’ further, prior written consent, in no event (i.) shall
Motricity provide, direct, control, supervise, or manage any voice or data
communication with regard to Verizon Wireless customers that occurs between
United States locations (or the United States portion of any international
communication that may originate or terminate within the

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

 

1



--------------------------------------------------------------------------------

Matter Number: AGR-001051-2010

 

 

United States) from a location outside of the United States, nor (ii.) shall
Verizon Wireless Usage Data be stored, transmitted, or accessed, from, at, in,
or through a site located outside the United Stated without Verizon Wireless
prior written consent. “Verizon Wireless Usage Data” shall include (a) any
subscriber information, including, without limitation, name, address, telephone
phone number or other personal information of the Verizon Wireless subscriber;
(b) any call-associated data, including without limitation, the telephone
number, internet address or other similar identifying designator associated with
a communication; (c) any billing records; (d) the time, date, size, duration of
a communication or physical location of equipment used in connection with a
communication; or (e) the content of any Verizon Wireless customer
communication.

 

  6.4 Nothing in this Section is intended to nor shall it operate in derogation
of any requirement imposed on Verizon Wireless by a governmental body or agency
outside the United States.”

 

  2.2 Section 8.1 of the Agreement, Term, shall be deleted in its entirety and
replaced with the follows:

“8.1 Term. The term of this Agreement shall commence on the Effective Date and
unless earlier terminated pursuant to the terms of the Agreement shall end
June 30, 2012 (the “Term”). Verizon may extend the Term for up to * * *, which
extension shall occur automatically unless Verizon provides notice of intent not
to renew at least * * * prior to the end of the then-current Term. After * * *,
the Term shall be automatically renewed for successive * * * unless either Party
provides written notice of termination to the other Party at least * * * prior
to the end of the then-current Term.”

 

  2.3 Section 15.13 of the Agreement, Plant and Work Rules and Right of Access,
shall be modified by adding a new Section 15.13.5 as follows:

 

  “15.13.5 Background Checks

 

  15.13.5.1 For each of the employees that Supplier wishes to assign to perform
Services for Verizon, Supplier shall certify to Verizon that it has conducted
(or used an agency to conduct) criminal history checking, drug testing, and
verification of education, employment history, Social Security Number and legal
right to work, as described herein (collectively referred to as “background
checking”). For purposes of this Section, “employee” shall include Supplier’s
employees and any of Supplier’s contract personnel.

 

  15.13.5.1.1 The criminal history check shall consist, at minimum, of a federal
and state check for felony and misdemeanor criminal convictions (or the
equivalent thereof under relevant non-US law) in all locations where the
assigned employee has resided, has been employed, or has attended school in the
immediately preceding seven (7) years, and a check of U.S. Government Specially
Designated National and export denial lists. Supplier shall contract with a
recognized national background investigation company, approved by Verizon in
writing, to conduct a criminal database check of information from all fifty
states for federal and state convictions to the extent available, including, to
the extent available, a check for outstanding warrants and a check for pending
felony charges in all such locations. Statewide county searches shall be
performed in all states where such search mechanism is available without
requiring specialized data (such as fingerprints or DNA). The criminal history
check shall also include an all states check of available national and state sex
offender registries.

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

 

2



--------------------------------------------------------------------------------

Matter Number: AGR-001051-2010

 

  15.13.5.1.2 Drug testing shall consist of a ten-panel urine analysis drug
screen used to test for the presence of marijuana, cocaine, amphetamines, PCP,
opiates/metabolites, barbiturates, benzodiazepines, propoxyphene, methadone and
methaqualone. All specimens shall be tested at Department of Health and Human
Services (DHHS)/Substance Abuse Mental Health Services Administration
(SAMHSA)-certified labs, and the screening service shall include confirmation of
all positive test results.

 

  15.13.5.1.3 The highest diploma, degree or certificate earned shall be
verified.

 

  15.13.5.1.4 Employment history shall be verified for at least the previous
seven (7) years of employment and military service, or less if the employee was
a full-time student during that period.

 

  15.13.5.1.5 The name to which employee’s Social Security Number is attributed
shall be verified.

 

  15.13.5.1.6 The employee’s citizenship, most recent country of permanent
residence, and legal right to work in the jurisdiction in which the employee
will be performing Services for Verizon shall be verified.

 

  15.13.5.2 For any period of time encompassed in the foregoing background check
requirement when the employee was resident outside of the United States, such
background checking shall be conducted by a reputable investigative agency, and
utilizing criteria approved by Verizon.

 

  15.13.5.3 Supplier shall secure from each employee who provides Services to
Verizon such employee’s written consent to perform the background checking
specified in this Section 15.13.5 and to disclose to Verizon, upon request, the
results thereof.

 

  15.13.5.4 Supplier represents and warrants that it will not assign any
employee to provide Services to Verizon if such employee:

 

  15.13.5.4.1 has been convicted of a felony or misdemeanor (or the equivalent
thereof under relevant non-US law), or for whom a warrant is outstanding, or for
whom a felony or misdemeanor charge is currently pending, or is on a U.S.
Government Specially Designated National or export denial list. The foregoing
shall not apply to a minor traffic violation (a moving traffic violation other
than reckless driving, hit and run, driving to endanger, vehicular homicide,
driving while intoxicated or other criminal offense involving gross negligence,
recklessness, intentional or willful misconduct while operating a motor
vehicle), to a conviction that has been legally expunged, or to a conviction for
a misdemeanor that occurred while the employee was under the age of twenty-one
years; or

 

  15.13.5.4.2 has a confirmed positive test result from the drug screening in
Section 15.13.5.1.2 above; or

 

  15.13.5.4.3 does not have the legal right to work in the jurisdiction in which
the employee will be performing Services for Verizon.

 

  15.13.5.5 Supplier shall certify to Verizon that Supplier has caused the
foregoing background checking to be performed on each employee currently
assigned to provide Service for Verizon; further, Supplier shall thereafter
certify to having met the foregoing requirements upon assigning any additional
employees to perform Services for Verizon.

 

3



--------------------------------------------------------------------------------

Matter Number: AGR-001051-2010

 

  15.13.5.6 Supplier shall, in its contracts with all permitted subcontractors
and agents in the provision of Services to Verizon, flow down the foregoing
requirements. Such flow down shall include the requirement that such
subcontractors and agents secure consent, from each employee providing services
to Verizon, to perform the background checking and to disclose the results
thereof to Verizon at Verizon’s request.

 

  15.13.5.7 Notwithstanding the above, Sections 15.13.5.1.2 and 15.13.5.4.2 * *
*:

 

  (i)   * * *,

  (ii)   * * *, or

  (iii)   * * *.

 

  15.13.6 Supplier agrees to comply with Verizon’s Supplier Code of Conduct
located at http://responsibility.verizon.com/our-principles/ethics.htm, which
may be updated from time to time.”

 

  2.4 Exhibit A, Section 21, Personal Identifiable Information, of the Agreement
shall be modified by adding a new sentence at the end of the section as follows:

“Personally Identifiable Information also includes the Customer Proprietary
Network Information (CPNI) which is defined in 47 U.S.C. Section 222(h) (1).”

 

  2.5 Exhibit D, Commercial Terms, of the Agreement shall be deleted in its
entirety and replaced with a new Exhibit D, attached hereto as Attachment 1.

 

3. EFFECT OF AMENDMENT.

This Eighth Amendment is an integral part of the Agreement. Terms used herein
which are defined or specified in the Agreement shall have the meanings set
forth therein. If there are any inconsistencies between a specific term or
condition of this Eighth Amendment and a specific term or condition of the
Agreement, the specific term or condition of this Eighth Amendment shall
control. Except as amended hereby, the Agreement shall continue in full force
and effect.

 

4. SIGNATURES.

IN WITNESS WHEREOF, the Parties hereto have caused this Eighth Amendment to be
executed by their duly authorized officers or representative.

 

CELLCO PARTNERSHIP d/b/a     MOTRICITY, INC. VERIZON WIRELESS       BY:  

 

    BY:  

 

NAME:  

 

    NAME:  

 

TITLE:  

 

    TITLE:  

 

        DATE:  

 

            DATE:  

 

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

 

4



--------------------------------------------------------------------------------

Matter Number: AGR-001051-2010

 

Attachment 1

New EXHIBIT D

COMMERCIAL TERMS

Verizon Wireless shall pay Motricity the following Portal Services fees:

 

  1. Mobile Web Managed Service fee

 

  2. mCore Platform * * * License Fee

 

  3. Mobile Web Search and Advertising Program Fee

 

  4. Mobile Web Headline & Editorial Support Fee

These fees are detailed below.

 

1. Monthly Mobile Web Managed Service Fee. At the end of each * * * during the
Term of the Agreement, Verizon Wireless shall pay to Motricity a Mobile Web
Managed Service Fee in the amount of * * * in consideration for hosting and
maintenance for Portal Services including:

(a) Mobile Web 2.0 and Mobile Web 3.0 Portals.

(b) Touch Screen Portal as described in * * *.

(c) WAP Push Hosting as described in * * *. For purposes of clarity, for WAP
Push message volume above * * * total messages in a calendar month, Verizon
Wireless agrees to * * *.

(d) Discovery Services as described in * * *.

(e) Portal Search API Service as described in * * *.

(f) APS Hosting as described in * * *.

(g) XHTML Test Site Hosting as described in * * *.

(h) Basic and Simple device profiling services as described in * * *.

 

2. mCore Platform * * * License Fee. At the end of each * * * during the Term of
the Agreement, Verizon Wireless shall pay to Motricity a mCore Platform * * *
License Fee in the amount * * * in consideration for use of * * * mCore platform
as currently deployed for Verizon Wireless Mobile Web 2.0 and 3.0 * * *,
including * * *.

(a) * * *.

(b) Self-Host. Upon * * * prior written notice to Motricity, and subject to the
execution of a mutually agreed license agreement, which may be in the form of an
amendment to this Agreement, Verizon Wireless, may elect to host the Motricity
proprietary software that supports the Portal Services at one or more facilities
maintained by Verizon Wireless (“Self-Host”). If Verizon Wireless elects to
Self-Host it will be responsible for all expenses associated with procuring the
necessary hardware and third party software and all expenses associated with
licensing, installing, configuring, and operating the Motricity software. The
transition of hosting will be performed by the parties in accordance with a
schedule and commercial terms to be mutually agreed in a Work Order.

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

 

5



--------------------------------------------------------------------------------

Matter Number: AGR-001051-2010

 

Within * * * of receiving Verizon Wireless’ notice of its desire to Self-Host,
Motricity will deliver a list of Motricity proprietary software components to be
licensed. Verizon Wireless

acknowledges that its ability to Self-Host and make Portal Services available to
users may be subject to Verizon Wireless’ ability to obtain sufficient rights in
third party technology (such as any third-party software used in connection with
the hosting), content and applications.

The parties shall endeavor to negotiate a license agreement for the software
within * * * of Verizon Wireless’ notice. The license will include the right to
use the software in object code only. Each party shall use good faith efforts to
reach agreement on licensing terms. If the parties cannot reach agreement, this
Agreement will remain in effect unless terminated in accordance with its terms.

In the event Verizon Wireless elects to self-host under this Section, the Mobile
Web Managed Services Fee will be reduced to * * * and the remaining amount of
the Mobile Web Managed Services Fee plus the mCore Platform User Subscription
Term License Fee will be the license fee.

 

3. Mobile Web Search and Advertising Program Fee. At the end of each calendar
month during the Term of the Agreement, Verizon Wireless shall pay to a Mobile
Web Search and Advertising Program Fee * * *.

 

4. Mobile Web Headline & Editorial Support Fee. Beginning after * * *, at the
end of each calendar month during the Term of the Agreement, Verizon Wireless
shall pay to a Mobile Web Headline & Editorial Support Fee * * *.

 

5. Professional Services Fees. From time to time, upon Verizon Wireless’
request, Motricity may make changes to the Portal Services and/or perform
certain additional services in connection with the Portal Services. Unless
otherwise agreed by the Parties, and subject to the exceptions set forth below,
any such additional services shall be billed at * * *. The Parties agree that
professional services fees shall not be payable for the following activities:
(i) * * * measures taken by * * * to * * *; or (ii) * * * measures to correct *
* *. For purposes of this Agreement, * * * means * * *.

 

6. Travel Costs. * * * whether any travel is necessary in connection with the *
* *, any such travel costs shall be borne by Motricity and shall not be subject
to reimbursement by Verizon Wireless. Unless otherwise agreed by the Parties, in
the event that Verizon Wireless requests Motricity to travel in connection with
the Portal Services, * * *.

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

 

6